Citation Nr: 0125653	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


Whether the character of the appellant's discharge is a bar 
to VA compensation benefits.

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The appellant served on active duty from September 1983 to 
September 1984 and was discharged under other than honorable 
conditions.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of this appeal has been obtained.

2.  The appellant received an other than honorable discharge 
based on in-service violations of military law, to include 
charges of conduct unbecoming an officer, communicating a 
threat on two occasions, and failing to report to an 
appointed place of duty.  

3.  The appellant was insane for VA purposes when he 
committed the in-service acts leading to his other than 
honorable discharge.

4.  The appellant's paranoid schizophrenia originated during 
active duty.  


CONCLUSIONS OF LAW

1.  The appellant's other than honorable discharge is not a 
bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 
1131, 5107, 5303(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.12, 3.354 (2001).

2.  Paranoid schizophrenia was incurred in active duty.  38 
U.S.C.A. § 1131, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by duty.  38 
U.S.C.A. § 1131.  Service connection may also be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The threshold determination in this matter is whether the 
appellant is a "veteran" who is eligible for VA benefits 
for any condition incurred during his period of military 
service.  38 U.S.C.A. § 101(2) (West 1991); see Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" is 
defined in section 101(2) as someone who has served "in the 
active military, naval, or air service and who was discharged 
or released therefrom under conditions other than 
dishonorable."  Under 38 C.F.R. § 3.12(d)(4), a discharge 
under other than honorable conditions for willful and 
persistent misconduct will render a claimant ineligible for 
VA compensation.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

Pursuant to 38 U.S.C.A. § 5303(b) and its implementing 
regulation, 38 C.F.R. § 3.354(b), a service member who is 
insane at the time of the acts that led to an other than 
honorable discharge retains eligibility for VA benefits.

The appellant principally contends that the record shows that 
he was insane at the time of the acts that led to his other 
than honorable discharge and should thus retain his 
eligibility for benefits, including service connection, 
because the symptoms and behavior manifested during service 
were the early manifestations of his currently diagnosed 
psychiatric disorder, schizophrenia.  See Zang v. Brown, 8 
Vet. App. 246, 252-54 (1995) (existence of insanity, as 
defined in 38 C.F.R. § 3.354(a), at time of commission of 
act, negates intent so as to preclude act from constituting 
willful misconduct under 38 C.F.R. § 3.1(n)).

Section 3.354(a) provides as follows:

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.

The U.S. Court of Appeals for Veterans Claims (Court) has 
noted that the definition of insanity in section 3.354(a) is 
broad but that mental illness is not identical to 
"insanity" and that there need be no causal connection 
between the insanity and the misconduct.  See Zang.  The acts 
leading to the discharge and the insanity must, however, be 
concurrent.  Id.; Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  The Court also noted that the determination of 
whether insanity existed at the relevant time is factual and 
that the Court would not overturn a factual determination of 
the Board if there was a plausible basis in the record to 
support it.

Records prior to service show the appellant was awarded the 
title of Distinguished Military Graduate in the Reserve 
Officers' Training Corps and that he received scholarships 
and excellent reviews and evaluations.

The record shows that on June 25, 1984, while in service, the 
appellant was charged with keeping two loaded pistols in his 
room, which was a violation of military regulations.  He was 
also charged with conduct unbecoming an officer, and two 
specific communications of threats.  He further received non-
judicial punishment on March 5, 1984, for failure to go to 
his appointed place of duty on January 13, 1984, and also 
received an Article 15 and a letter of reprimand for 
reporting late for scheduled classes.  He was discharged 
under other than honorable conditions for the above.

A private medical statement indicates the appellant began 
receiving treatment for paranoid schizophrenia in March 1987 
following discharge from a different facility.

In a statement dated in September 1995, a VA physician noted 
having considered the appellant's July 1993 statement, 
prepared in connection with attempts to have his military 
discharge upgraded.  The physician considered the appellant's 
account of in-service difficulties, and stated that there is 
"strong evidence to indicate that [the appellant] was having 
early symptoms of schizophrenia while he was in the 
service."  The VA physician continued to note that such 
conclusion was based on the "evidence that schizophrenia can 
often be preceded by a prodrome of symptoms that may not be 
recognized as mental illness right away."  The symptoms 
reported by the appellant were poor sleep, decreased 
appetite, disorganization, confusion, difficulty 
concentrating, anxiety, depression, nausea, heartburn, 
dizziness and headache.  The VA physician also noted that 
there was strong evidence in the appellant's in-service 
account of the presence of paranoia.  In the July 1993 
letter, the appellant indicated that people were trying to 
perform injustices with respect to his treatment.  The VA 
physician noted by way of example of paranoid thinking, the 
appellant's expressed belief that Motrin was responsible for 
his complained-of physical symptoms.  Also noted was that the 
appellant was having difficulty coping with the demands of 
service, which would be expected as schizophrenia interferes 
with vocational function.  The VA physician concluded that 
the illness the appellant was first treated for in 1986 was 
manifested during the appellant's service.  The VA physician 
also provided a similar statement, which is dated in June 
1998.  There is no evidence in contradiction of the above.

In effect, review of the record shows that the appellant's 
record prior to service was outstanding and that the 
incidents resulting in his discharge were uncharacteristic of 
his prior behavior.  The record further shows treatment and 
diagnosis of paranoid schizophrenia within several years of 
discharge from service.  From such the appellant seems to 
have exhibited "a more or less prolonged deviation from his 
normal method of behavior" due to his psychiatric illness.  
38 C.F.R. § 3.354(a).  Such conclusion is supported by the VA 
medical opinion of record.  The Board therefore concludes the 
appellant was insane at the time of the commission of the 
acts in question, to include statements of threats and 
conduct unbecoming an officer.  As such, his discharge is not 
a bar to eligibility for VA compensation benefits.  
38 U.S.C.A. § 5303(b).

The Board continues to note that the record clearly 
establishes currently diagnosed paranoid schizophrenia, which 
has been related by a competent medical professional to the 
appellant's active service period.  The Board therefore 
concludes that the evidence of record warrants a grant of 
service connection for psychiatric disability diagnosed as 
paranoid schizophrenia.


ORDER

The Board having determined that the character of the 
appellant's discharge is not a bar to VA compensation 
benefits, this benefit sought on appeal is granted.

Service connection for paranoid schizophrenia is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

